Case 0:19-cv-60863-KMW Document 31 Entered on FLSD Docket 09/16/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:19-cv-60863-KMW


  DANIEL MONCADA,

         Plaintiff,

  vs.

  TOMMY BAHAMA R&R HOLDINGS, INC.,
  A foreign for-profit corporation,

         Defendant.

                                                  /


                        MOTION TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Special Rules Governing the Admission and

  Practice of Attorneys of the United States District Court for the Southern District of Florida, the

  undersigned respectfully moves for the admission pro hac vice Gregory F. Hurley, California State

  Bar Number 126791, of the law firm of Sheppard, Mullin, Richter & Hampton LLP, 650 Town

  Center Drive, 10th Floor, Costa Mesa, California 92626-1993, (714) 513-5100, for purposes of

  appearance as co-counsel on behalf of Defendants, in the above-styled case only, and pursuant to

  Rule 2B of the CM/ECF Administrative Procedures, to permit Gregory F. Hurley to receive

  electronic filings in this case, and in support thereof states as follows:

         1.      Gregory F. Hurley is not admitted to practice in the Southern District of Florida and is a

  member in good standing and admitted to practice in the following courts:
Case 0:19-cv-60863-KMW Document 31 Entered on FLSD Docket 09/16/2019 Page 2 of 5



                Court                       Admission Date           Address of the Office Maintaining the
                                                                          Roll of the Court’s Members
                                                                    180 Howard Street
California State Court                   December 16, 1986          San Francisco, CA 94105
                                                                    1900 Grant Street, 9th Floor
Colorado State Court                     December 20, 1987          Denver, CO 80203
United States District Court for the                                312 N. Spring Street
Central District of California           February 7, 1987           Los Angeles, CA 90012
United States District Court for the                                221 West Broadway
Southern District of California          January 5, 1988            San Diego, CA 92101
United States District Court for the                                450 Golden Gate Ave
Northern District of California          February 7, 1987           San Francisco, CA 94102-3489
United States District Court for the                                501 I Street, Room 4-200
Eastern District of California           February 7, 1987           Sacramento, CA 95814

           2.      Movant, Nelson C. Bellido of the law firm of ROIG Lawyers, 44 W. Flagler Street,

   Suite 2100, Miami, Florida 33130, is a member in good standing of the Florida Bar and the United

   States District Court for the Southern District of Florida, maintains an office in this State for the practice

   of law, and is authorized to file through the Court’s electronic filing system. Movant consents to be

   designated as a member of the Bar of this Court with whom the Court and opposing counsel may

   readily communicate regarding the conduct of the case, upon whom filings shall be served, who shall

   be required to electronically file all documents and things that may be filed electronically, and who

   shall be responsible for filing documents in compliance with the CM/ECF Administrative

   Procedures. See Section 2B of the CM/ECF Administrative Procedures. A certification in accordance

   with Rule 4(b) is attached hereto.

           3.       In accordance with the local rules of this Court, Gregory F. Hurley has made payment

   of this Court’s $75.00 admission fee.

           4.       Gregory F. Hurley, by and through designated counsel and pursuant to Section 2B

   CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic Filings

   to Gregory F. Hurley at email address: ghurley@sheppardmullin.com



                                                         2
Case 0:19-cv-60863-KMW Document 31 Entered on FLSD Docket 09/16/2019 Page 3 of 5




         WHEREFORE, Nelson C. Bellido moves this Court to enter an Order for Gregory F.

  Hurley, to appear before this Court on behalf of Defendant, for all purposes relating to the

  proceedings in the above-styled matter and directing the Clerk to provide notice of electronic

  filings to Gregory F. Hurley.

  Dated: September 16, 2019

                                     Respectfully Submitted,


                                     By                       /s/ Nelson C. Bellido
                                             Nelson C. Bellido
                                             ROIG Lawyers
                                             44 W. Flagler Street, Suite 2100
                                             Miami, Florida 33130
                                             Tel: (305) 405-0997 Ext. 1614
                                             Fax: (305) 405-1022
                                             nbellido@roiglawyers.com

                                             Gregory Hurley (Pro Hac application pending)
                                             Sheppard Mullin Richter & Hampton LLP
                                             650 Town Center Drive, 10th Floor
                                             Costa Mesa, CA 92626-1993
                                             (714) 513-5100 | main
                                             (714) 424-8205 | direct
                                             (714) 428-5981 | direct fax
                                             www.sheppardmullin.com
                                             ghurley@sheppardmullin.com
                                             mchilleen@sheppardmullin.com

                                             Attorneys for Defendant,
                                             Tommy Bahama R&R Holdings, Inc.




                                                   3
Case 0:19-cv-60863-KMW Document 31 Entered on FLSD Docket 09/16/2019 Page 4 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0-19-cv-60863-KMW


  DANIEL MONCADA,

         Plaintiff,

  v.

  TOMMY BAHAMA R&R HOLDINGS, INC.,
  A foreign for-profit corporation,

         Defendant.

                                                /



                          CERTIFICATION OF GREGORY F. HURLEY


         1.     Gregory F. Hurley, Esquire, pursuant to Rule 4(b) of the Special Rules Governing the

  Admission and Practice of Attorneys, hereby certifies that (1) I have studied the Local Rules of the

  United States District Court for the Southern District of Florida; and (2) I am a member in good

  standing of the Bar of California.


                                                By:       /s/ Gregory F. Hurley
                                                        Gregory F. Hurley, Esq.
                                                        Sheppard, Mullin, Richter & Hampton LLP
                                                        650 Town Center Drive, 10th Floor
                                                        Costa Mesa, California 92626-1992
                                                        Telephone: (714) 513-5100
                                                        Facsimile: (714)-513-5130
                                                        ghurley@sheppardmullin.com




                                                    4
Case 0:19-cv-60863-KMW Document 31 Entered on FLSD Docket 09/16/2019 Page 5 of 5




                                        CERTIFICATE OF SERVICE

         I hereby certify that on the 16th day of September, 2019, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record or pro se parties identified on the attached Service List

  in the manner specified, either via transmission of Notice of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  Notices of Electronic Filing.

                               RODERICK V. HANNAH, ESQ., P.A.
                                       Counsel for Plaintiff
                                 8751 W. Broward Blvd., Suite 303
                                       Plantation, FL 33324
                                    Telephone: (954) 362-3800
                                    Facsimile: (954) 362-3779
                                    rhannah@rhannahlaw.com

                             LAW OFFICE OF PELAYO DURAN, P.A.
                                    Co-Counsel for Plaintiff
                                      4640 N.W. 7th Street
                                    Miami, FL 33126-2309
                                  Telephone: (305) 266-9780
                                   Facsimile: (305) 269-8311
                                   pduran@pelayoduran.com


                                                         By:     Nelson C. Bellido
                                                                 Nelson C. Bellido




                                                     5
